Title: To George Washington from Brigadier General William Smallwood, 22 May 1778
From: Smallwood, William
To: Washington, George


                    
                        Dr sir,
                        Wilmington [Del.] 22d May 1778
                    
                    The Officer detach’d to Annapolis has just return’d with dispatches from Governor Johnson which I now forward ⅌ Express & it is with pleasure I am led to acquaint you that I think the full Complement of your requisition will shortly rendevous at the head of Elk. Three Hundred recruits have ariv’d here within this three days and near as many more expected daily—Colo. Pope has swept Bomba Hook & the Creeks below he has taken a Number of Prisoners among whom are a Capt. & Lieut. of a sloop of war & 14 Seamen with three Barges & some Refugees but Clows & his party did not stand a shot but escaped on board the shipping except a few who swam the Creek who perhaps may yet be fallen in with. Our party lost none & had but one Officer badly wounded & 2 men Slightly touch’d. Colo. Pope does not mention the Number of the Enemy Kill’d or wounded.
                    Inclosed is a request from Theodore Maurice late Clerk of Newcastle County who is desirous of leaving the Country, he has been represented & Acknowledges himself a Friend to Government but has observ’d a strict Nutrality & I’ve understood is a Man of Honor. you’l judge of the Propriety of granting his request and Signify your Pleasure therein which shall be Complied with—I have had some fresh Intelligence from Philada which Indicates a Speedy Movement of the Enemy somewhere they are making great Preparations from their own Acct & denounce Vengence against this post, and are much rous’d on Account of their Intercourse on Bomba Hook & the Creeks below being Intercepted, One of our party’s the other day took a Refugee Sloop loaded with flour, Bacon wheat &c. about 5 Miles above this on board  of which I got a Ledger which brings to light the Intercourse & Transactions of a Number of People some wealthy in the Neighbourhood of Appaquimina, Duck Creek & Bomba Hook who have kept up a Constant trade & Communication with the Enemy. I have Transmitted Pope the black List & ordered them to be Apprehended to the Amount of Eighty—with every sentiment of Attachment & regard I have the Honor to remain Your Excellency’s most Obdt & Very Hble servt
                    
                        W. Smallwood
                    
                